ACCEPTED
                                                                          14-14-00410-CV
                                                          FOURTEENTH COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                     5/1/2015 10:55:37 AM
                                                                    CHRISTOPHER PRINE
                                                                                   CLERK

                 CAUSE NO. 14-14-00410-CV

                                                        FILED IN
                                                 14th COURT OF APPEALS
        IN THE FOURTEENTH COURT OF           APPEALS HOUSTON, TEXAS
                  HOUSTON, TEXAS                 5/1/2015 10:55:37 AM
                                                 CHRISTOPHER A. PRINE
                                                          Clerk


RESPONSE TO APPELLANT’S APRIL 20, 2015 MOTION

        DOV AVNI KAMINETZKY v. DOSOHS I, LTD.


         The 11th District Court, Harris County, Texas
            The Honorable Mike Miller, Presiding
                  Cause Number 1997-40590


                     ERIC D. SHERER
                  Texas Bar No. 18237890
                  NICHOLAS A. PARMA
                Attorney in Charge of Appeal
                  Texas Bar No. 24007807
                    JASON A. WILKES
                  Texas Bar No. 24093368
               Wurzbach Road, 11120, Suite 300
                 San Antonio, Texas 78230
                     Tel. (210) 696-6645
                    Fax. (866) 305-5823

                 SHERER & ASSOCIATES, PLLC

                 COUNSEL FOR APPELLEE
                    DOSOHS I, LTD.




                               1
TO THE HONORABLE COURT OF APPEALS:

      Appellee, Dosohs I, Ltd. files this Response to a Motion filed by Appellant

by mail on April 10, 2014.

                                         I.
                                    Introduction

       Appellant was ordered to file a supplemental brief no later than April 10,

2015, the latest briefing deadline after several extensions. Rather than file a brief,

Appellant has filed a motion seeking to abate this appeal.

                                        II.
                                    Background

       The trial court decision being challenged by Appellant was issued over one

year ago, on March 31, 2014. Appellant’s brief was originally due on October 13,

2014. Since then Appellant’s deadline has been extended several times, either on

Appellant’s motion or sua sponte.

       Appellant has not filed a brief in this appeal. On February 18, 2015, six

days after the briefing deadline in place at that time, Appellant filed a collection of

materials, labelled “Appellant’s 1st Supplemental Response and Objections to 2-12-

15 Deadline to File Brief.” This filing was charitably treated by the Court as a

brief, although it does not meet the requirements of Texas Rule of Appellate

Procedure 38. Subsequently, Appellant was ordered to file a supplemental brief no

later than April 10, 2015, correcting the deficiencies in the February 18 filing.

                                          2
       Appellant has, yet again, chosen not to meet his obligation to file a brief in

this case. Instead, Appellant has filed an unverified motion designed solely to

delay the conclusion of this case.

                                      III.
                             Argument and Authority

              A. Appellant’s Motion Lacks the Required Verification

       A motion in the court of appeals must be verified or be supported by other

satisfactory evidence, if it depends on facts that require proof not in the record, not

within the court’s knowledge in its official capacity, and not within the personal

knowledge of the attorney signing the motion. TEX. R. APP. P. 10.2. The motion

filed by Appellant is such a motion.

       Appellant claims that his prosecution of this appeal involved searching for

records in Israel, followed by research into the records in various cases not part of

this appeal, hampered by the alleged actions of a conspiracy that sought to burden

him with coordinated legal attacks. Under Rule 10.2, these “facts” require proof

outside the record and are not within this Court’s knowledge. Further, there is no

attorney signing the motion. Appellant should not be able to delay this appeal by

simply making unsupported accusations—he should be required to support his

claims with some evidence, or make his accusations under oath, subject to penalty

of prejury.


                                          3
               B. Appellant Has Shown No Cause for Abatement

       Appellant complains, without cite to the record, that the trial court did not

issue findings of fact and conclusions of law. Appellant should have raised this

issue to the Court sooner, or addressed it in a brief. This appeal was opened by this

Court on May 28, 2014, yet it is only now, nearly one year later, that Appellant

seeks to abate the appeal for an error that, if it exists, was known to Appellant from

the beginning of his appeal. The only explanation for Appellant waiting as long as

he has is that he is, again, attempting to delay the resolution of this appeal.

   C. Miscellaneous Issue Raised by Appellant does not Justify Abatement

       Although Appellee does not understand how the complaint made by

Appellant in his motion about consolidation can justify abatement, Appellee, in an

abundance of caution, addresses this matter. Appellant appears to be complaining

about a consolidation of a case, or cases, into the trial court cause of action.

Appellant does not attach the actual consolidation order, although it might be

contained in some of the mass of documents Appellant filed in his purported

supplements to the record.        However, Appellant does attach the motion to

consolidate, which clearly shows that he was one of the parties filing the motion to

consolidate. It is axiomatic that a party cannot complain on appeal of an action it

sought at trial court.    Whether consolidation can justify abatement, Appellant

cannot rely on that ground, since he sought the consolidation.

                                           4
                                         IV.
                                      Conclusion

      Appellant, once again, has ignored his briefing deadline. Rather than file a

supplemental brief on April 10, 2014, Appellant waited until April 20 to file a

motion seeking to further delay the outcome of this appeal.                                                                  This Court has

repeatedly offered Appellant an opportunity to present his case, and Appellant has

just as repeatedly disregarded this Court’s forbearance.                                             This Court should deny

Appellant’s latest motion, and dismiss this appeal for want of prosecution.

                                Respectfully submitted,

                                Sherer & Associates, PLLC

                                By:            /s/ Nicholas A. Parma
                                      ______________________________________________________________________________________________________


                                           ERIC D. SHERER
                                           Texas Bar No. 18237890
                                           NICHOLAS A. PARMA
                                           Texas Bar No. 24007807
                                           JASON D. WILKES
                                           Texas Bar No. 24093368
                                           11120 Wurzbach Road, Suite 300
                                           San Antonio, Texas 78230
                                           Tel. (210) 696-6645
                                           Fax. (866) 305-5823




                                                   5
                              Certificate of Service

      I certify that on May 1, 2015, the foregoing document was served on the

Appellant by certified mail, return receipt request at the following address:

Dov A. Kaminetzky
150-B Forest Drive
Jericho, NY 11753


                                              /s/ Nicholas A. Parma
                                     ______________________________________________________________________________________________________


                                           Nicholas A. Parma




                                                  6